NO. 07-03-0159-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JULY 23, 2003



______________________________



KIMELA BECKER, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 181
ST
 DISTRICT COURT OF POTTER COUNTY;



NO. 44244-B; HONORABLE JOHN BOARD, JUDGE



_______________________________



Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Kimela Becker filed a notice of appeal from her conviction in the 181
st
 District Court of Potter County.  The appeal was previously abated and remanded to the trial court for further proceedings.  

Pursuant to the abatement and remand, the trial court held a hearing attended by appellant and her counsel.  During the hearing appellant and her counsel advised the trial court that she no longer desired to appeal.  A reporter’s record of the hearing and a supplemental clerk’s record containing the trial court’s findings and recommendations have been filed with the appellate clerk.  

The appeal is dismissed.  The appeal having been dismissed pursuant to appellant’s request, no motion for rehearing will be entertained.  Mandate will issue forthwith.  

Phil Johnson

Chief Justice





Do not publish.